Opinion issued September 29, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00559-CV
                            ———————————
                  IN RE ADRIENE LEWIS SIBLEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Adriene Lewis Sibley, has filed a petition for writ of mandamus

challenging the trial court’s judgment in a “tax suit.”      In two issues, relator

contends that the trial court “lacked subject matter jurisdiction” when rendering its

judgment “because the taxes are currently not delinquent” and that the trial court’s

judgment is void as against public policy.” 1


1
      The underlying case is Brazoria County, Brazosport College, Brazosport
      Independent School District, City of Freeport, Port Freeport, Special Road and
      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




      Bridge District, and Velasco Drainage District v. Margie Lewis a/k/a Margaret
      Bell Lewis, Any Unknown Heirs, Successors or Assigns, or Other Unknown
      Owners, Adverse Claimants Owning or Claiming Any Legal or Equitable Interest
      in and to Such Property, Adriene G. Lewis, Any Unknown Heirs, Successors or
      Assigns, or Other Unknown Owners, Adverse Claimants Owning or Claiming Any
      Legal or Equitable Interest in and to Such Property, Dushay D. Lewis (Heir of
      Margie Lewis), Donyll Dwayne Lewis (Heir of Margie Lewis), Any Unknown
      Heirs, Successors or Assigns, or Other Unknown Owners, Adverse Claimants
      Owning or Claiming Any Legal or Equitable Interest in and to Such Property, and
      Johnell Allen Lewis (Heir Margie Lewis), Any Unknown Heirs, Successors or
      Assigns, or Other Unknown Owners, Adverse Claimants Owning or Claiming Any
      Legal or Equitable Interest in and to Such Property, Cause No. 91447-T, pending
      in the 239th District Court of Brazoria County, Texas, the Honorable Patrick
      Sebesta presiding.

                                         2